         Case 1:21-cr-00028-APM Document 385 Filed 09/02/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        *
                                                *
                    vs.                         *        Case No. 1:21-cr-00028-2 (APM)
                                                *
DONOVAN CROWL,                                  *
         Defendant                              *
                                                *

                                              ooOoo

        SECOND MOTION TO EXTEND TIME TO FILE PRETRIAL MOTIONS

       Donovan Crowl, by his undersigned counsel, respectfully moves this Honorable Court to

extend the time for filing pretrial motions for sixty-days to November 2, 2021. This is the second

request for an extension of the motions deadline. Counsel has reached out to government counsel

to determine their position but has not heard back.

       1.      Discovery in the case is voluminous and continues to be produced.

       2.      A number of the motions to be filed in this case involve complex and novel legal

issues that require substantial time to research and prepare and cannot be completed without review

of the discovery.

       3.      Despite due diligence, counsel has been unable to review all the discovery, fully

research the issues and prepare the necessary motions. In addition, counsel has a heavy caseload of

other cases complex cases. .
         Case 1:21-cr-00028-APM Document 385 Filed 09/02/21 Page 2 of 2




       WHEREFORE, Donovan Crowl, respectfully requests that the Court extend the time for

filing pretrial motions for an additional 60-days to and including November 2, 2021.

                                                    Respectfully submitted,

                                                    /s/ Carmen D. Hernandez


                                                    Carmen D. Hernandez
                                                    Bar No. MD03366
                                                    7166 Mink Hollow Rd
                                                    Highland, MD 20777
                                                    (240) 472-3391

                                                    Counsel for Donovan Crowl


                                CERTIFICATE OF SERVICE

      I hereby certify that the instant notice was served on all counsel of record 2nd day of
September, 2021 on all counsel of record via ECF.



                                                           /s/

                                                    Carmen D. Hernandez




                                               2
